DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/495,034, filed on September 17, 2019.

Oath/Declaration
Oath/Declaration as filed on September 27, 2019 is noted by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., U.S. Patent Application Publication 2017/0147865 A1 (hereinafter Jensen), in view of Kim et al., U.S. Patent Application Publication 2018/0089491 A1 (hereinafter Kim I).
Regarding claim 1, Jensen teaches a method for detecting a biometric information (FIGS. 1-9, paragraph[0071] of Jensen teaches as stated above, and with reference to the embodiment disclosed in FIGS. 1 to 9, the present invention provides a remote sensing fingerprint reader 10 allowing for recordation of a fingerprint placed anywhere on the display screen 12 of a cellphone 14 (or smart phone, tablet, touchscreen laptop, etc.) and a method to record a fingerprint anywhere on the display screen 12 without affecting the display function; specifically, the remote sensing fingerprint reader 10 enables the cellphone 14 (or other electronic device integrated in accordance with the present invention) to read a fingerprint 100 when it is placed anywhere on the display screen 12; and cellphone makers, therefore, no longer need to allocate space on the front or back of the cellphone 14 for a discrete fingerprint reading device), comprising: providing a biometric sensor comprising a base substrate (FIGS. 1-9, and 20 paragraph[0118] of Jensen teaches this is achieved in various ways; in accordance with one embodiment, and with reference to FIG. 20, a reflective pixel substrate 80 may be employed as a support for the array 20 of light emitting pixels 18; as a result, the space between sub-pixels of a light emitting pixel 18 can be reflective in the frequencies of interest; and by reflecting the important energy back into the transmission medium rather than absorbing it in the substrate 80, more signal energy is available to enter the photo-photo-sensor 16, and See also at least paragraphs[0155] of Jensen (i.e., Jensen teaches a pixel substrate that supports the array of light emitting pixels), a light emitting layer and; on the base substrate, an encapsulating cover on a side of the light emitting layer away from the base substrate, and a photo-sensing layer between the light emitting layer and the base substrate (20, 34, 60 FIGS. 1-9, and 17-18, paragraph[0127] of Jensen teaches still further, and similar to the embodiment described above, an array 60 of photo-sensors 16 can be placed under the display screen 12 or integrated into the display screen 12 (see FIGS. 17 and 18); there are other optical photo-sensors that attempt to take a fingerprint under the cover glass of a phone, watch or other display screen equipped device; one significant challenge is to create photo-sensors at 500 per inch resolution, and to train each photo-sensor 16 to observe energy only from directly above the photo-sensor 16—essentially a very narrow field of view; bringing the photo-sensors 16 close to the surface demands that the glass be thin and that can compromise the robustness of the device; a popular option used by IDEX and other developers is to create lenses or channels to control the light dispersion; this can be achieved with advanced materials (clear substrates or IR transparent substrates for instance), but these steps induce compromises to other aspects of the display; and none of these approaches have reached volume production—principally because of the compromises required in the design make large scale implementation impractical, and paragraph[0131] of Jensen teaches the light emitting pixel array 20 of the remote sensing fingerprint reader 10 provides an adjustable and movable (in discrete steps) source of illumination used to illuminate different areas of the fingerprint; light from a light emitting pixel 18 is reflected differently if a light emitting pixel 18 is under a fingerprint friction ridge or fingerprint valley; the transparent cover 34 acts as a medium to transfer the energy from the reflections to the photo-sensor 16; the light emitting pixels 18 are illuminated in sequence, and the remote sensing fingerprint reader 10 records the resultant varying energy pulses associated with each light emitting pixel 18 to construct a model or image of the fingerprint; and a program is required to record the energy pulses from the photo-sensor 16 construct all image or model of the fingerprint, and See also at least paragraphs[0075], [0086] and [0118] of Jensen (i.e., Jensen teaches a light emitting pixel array 20 with light emitting pixels 18, of a display screen 12, an array of photo-sensors 16 under or integrated in the display screen 12 that is supported on a pixel substrate, and wherein the light emitting pixel array 20 is covered by a transparent cover 34)); determining a touch position of a touch by a touch sensing circuit; determining a scanning region based on the touch position (80, 44 FIGS. 1-9, 15-16, and 25-26, paragraph[0097] of Jensen teaches in the operation of collecting an image of the fingerprint 100, the entire display screen 12 can be scanned, or in a limited scanning area 54 (see FIGS. 15 and 16 as discussed below in greater detail); touch sensors 80 in the remote sensing fingerprint reader 10 can be used to sense where the finger is in contact with the display screen 12, and the remote sensing fingerprint reader 10 can direct the scan to sequentially activate the energy emitting pixels 18 in a scanning area 44 that is local to the point of contact; and the device can direct the remote sensing fingerprint reader 10 process to begin when the touch sensors or touch screen reports that a finger 102 has touched the display, and See also at least paragraphs[0087] and [0161] of Jensen (i.e., Jensen teaches a remote fingerprint reader with touch sensors 80 that sense where a finger is in contact with display screen 12, wherein the remote fingerprint reader directs a scan to sequentially activate energy emitting pixels 18 in scanning an area 44 at the point of contact)); 
controlling the light emitting layer to form a scanning light source to scan the scanning region in a scanning pattern, the scanning region encompassing the touch position; detecting at least a portion of a light totally reflected by a surface of the biometric sensor in touch with a skin of a user by a plurality of photosensors in the photo-sensing layer (16 FIGS. 1-9, 15-16, and 25-26, paragraph[0087] of Jensen teaches more particularly, the scanning illumination used in accordance with remote sensing fingerprint reader 10 is created by activating the array of light emitting pixels 18 (such as the individual OLEDs (organic light-emitting diode) on a display screen 12 of a cellphone 14) one light emitting pixel 18 at a time; the light from each light emitting pixel 18 is sequentially projected onto the region of the fingerprint 100 in close proximity to the light emitting pixel 18, and the reflected and re-radiated energy is measured by the photo-sensor 16 to create a digitally generated scan of the fingerprint 100 of finger 102; taking advantage of the directionality of the OLED screen light emitting pixels 18 when placed under a transparent glass cover 34 commonly used in conjunction with cellphones 14, the image of the display screen 12 may be projected onto the finger simply by placing the OLED display screen 12 into close proximity of the finger 102; and by using one or more photo-sensors 16 attached to the perimeter (or edge) 32 of the transparent cover 34 to detect light trapped by TIR in the transparent cover 34, the OLED display screen 12 can be used to generate a fingerprint image, and See also at least ABSTRACT, paragraphs[0074] and [0089] of Jensen (i.e., Jensen teaches illumination is sequentially scanned across a fingerprint one light emitting pixels at a time along rows and columns)); 
determining a light intensity distribution of a reflected light reflected by the surface of the biometric sensor in touch with the skin of the user based on signals from the plurality of photosensors; and determining the biometric information based on the light intensity distribution (FIGS. 1-9, 15-16, and 25-26, paragraph[0080] of Jensen teaches in particular, the functional elements of the remote sensing fingerprint reader 10 include an array 20 of light emitting pixels 18 and a display driver 26 directing the light emitting pixels 18 of the display screen 12 to illuminate; the remote sensing fingerprint reader 10 also includes a microprocessor 24 in communication with the display driver 26 (as well as other components of the cellphone 14); by communicating with the display driver 26, the microprocessor 24 “knows” the location of the light emitting pixel 18 being illuminated and the specific time at which the illumination occurs; as will be fully appreciated based upon the following disclosure, the light emitting pixels 18 may be illuminated individually or in groups upon command from the display driver 26 and the microprocessor 24; one or more photo-sensors 16 are mounted adjacent the array 20 of light emitting pixels 18; the photo-sensors 16 are positioned so as to receive the energy reflected or emitted from the interaction of the illumination from the light emitting pixel 18 and the fingerprint ridge 104 or fingerprint valley 106 of the fingerprint 100 directly above the light emitting pixel 18; based upon energy reflected as a result of the interaction of the light emitting pixel 18 emission with a fingerprint, which is ultimately detected by the photo-sensor 16, the photo-sensor 16 generates a signal that is sent to an A/D converter 28 that converts the analog signal generated by the photo-sensor 16 to a digital signal; the digital signal is transmitted to the microprocessor 24; with the information regarding the light emitting pixel 18 illuminated and the signal generated by the photo-sensor 16, the microprocessor 24 sequentially processes and combines the digital location of the light emitting pixel 18, and intensity data from the A/D converter 28 (and photo-sensor 16) to create an image 52; and thereafter, the image 52 generated by the microprocessor 24 is stored within a memory 30 of the remote sensing fingerprint reader 10, and See also at least ABSTRACT, and paragraphs[0028], [0046]-[0047], [0071]-[0072], and [0090] of Jensen (i.e., Jensen teaches determining intensity data from an A/D converter based on energy reflected or emitted from the interaction of the illumination from a light emitting pixel and a fingerprint ridge or fingerprint valley of a fingerprint placed on a display screen, wherein an image is created based on the intensity data)); but does not expressly teach a touch detection layer.  
However, Kim I teaches a touch detection layer (160 FIGS. 19, paragraph[0174] of Kim I teaches referring to FIG. 19, the display device according to an embodiment further includes a touch sensor layer 160 positioned in at least one area of the active area 11; according to an embodiment, the touch sensor layer 160 may include at least one touch sensor electrode 162 disposed in a predetermined fingerprint sensor area 11a in which the fingerprint sensor units FSU are provided of the active area 11; and for example, the fingerprint sensor area 11a may be provided with a plurality of touch sensor electrodes 162 overlapping the pixels PXL and the fingerprint sensor units FSU, and See also at least paragraph[0175] of Kim I (i.e., Kim I teaches an optimizable touch sensor layer disposed on a substrate)).
Furthermore, Jensen and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jensen based on Kim I to have touch detection layer.  One reason for the modification as taught by Kim I is to have fingerprint sensing to suitably detect where a finger is touch on a display panel of a display device having (paragraphs[0154] and [0176] of Kim I).
Regarding claim 2, Jensen and Kim I teach the method of claim 1, wherein the scanning pattern comprises linear scanning lines (FIGS. 1-4, paragraph[0089] of Jensen teaches by illuminating the light emitting pixels 18 of the pixel array 20 one at a time, the remote sensing fingerprint reader 10 allows for the creation of a true one-to-one model or image of the fingerprint 100 when a finger 102 is placed anywhere on the active area of the internally illuminated display screen 12; instead of illuminating the full finger with a common light source and capturing a full image of the print using a digital camera chip, as is discussed above in the Background of the Invention, the illumination is scanned across the fingerprint, one light emitting pixel at a time, in rows and columns and the reflected and re-radiated energy is measured and saved at each point of illumination; and from this energy map, a model or image of the fingerprint can be recreated, and See also at least ABSTRACT, and paragraphs[0074] and [0087] of Jensen (i.e., Jensen teaches illumination is sequentially scanned across a fingerprint one light emitting pixels at a time along rows and columns)).
Claims 8-9, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Kim I, and Yee., U.S. Patent Application Publication 2007/0046625 A1 (hereinafter Yee).
Regarding claim 8, Jensen teaches a biometric sensor configured to detect a biometric information (10 FIGS. 1-9, paragraph[0071] of Jensen teaches as stated above, and with reference to the embodiment disclosed in FIGS. 1 to 9, the present invention provides a remote sensing fingerprint reader 10 allowing for recordation of a fingerprint placed anywhere on the display screen 12 of a cellphone 14 (or smart phone, tablet, touchscreen laptop, etc.) and a method to record a fingerprint anywhere on the display screen 12 without affecting the display function; specifically, the remote sensing fingerprint reader 10 enables the cellphone 14 (or other electronic device integrated in accordance with the present invention) to read a fingerprint 100 when it is placed anywhere on the display screen 12; and cellphone makers, therefore, no longer need to allocate space on the front or back of the cellphone 14 for a discrete fingerprint reading device), comprising: Page 7 of 12Appl. No. Unassigneda base substrate (FIGS. 1-9, and 20 paragraph[0118] of Jensen teaches this is achieved in various ways; in accordance with one embodiment, and with reference to FIG. 20, a reflective pixel substrate 80 may be employed as a support for the array 20 of light emitting pixels 18; as a result, the space between sub-pixels of a light emitting pixel 18 can be reflective in the frequencies of interest; and by reflecting the important energy back into the transmission medium rather than absorbing it in the substrate 80, more signal energy is available to enter the photo-photo-sensor 16, and See also at least paragraphs[0155] of Jensen (i.e., Jensen teaches a pixel substrate that supports the array of light emitting pixels); 
a light emitting layer and; on the base substrate; an encapsulating cover on a side of the light emitting layer away from the base substrate; a photo-sensing layer between the light emitting layer and the base substrate (20, 34, 60 FIGS. 1-9, and 17-18, paragraph[0127] of Jensen teaches still further, and similar to the embodiment described above, an array 60 of photo-sensors 16 can be placed under the display screen 12 or integrated into the display screen 12 (see FIGS. 17 and 18); there are other optical photo-sensors that attempt to take a fingerprint under the cover glass of a phone, watch or other display screen equipped device; one significant challenge is to create photo-sensors at 500 per inch resolution, and to train each photo-sensor 16 to observe energy only from directly above the photo-sensor 16—essentially a very narrow field of view; bringing the photo-sensors 16 close to the surface demands that the glass be thin and that can compromise the robustness of the device; a popular option used by IDEX and other developers is to create lenses or channels to control the light dispersion; this can be achieved with advanced materials (clear substrates or IR transparent substrates for instance), but these steps induce compromises to other aspects of the display; and none of these approaches have reached volume production—principally because of the compromises required in the design make large scale implementation impractical, and paragraph[0131] of Jensen teaches the light emitting pixel array 20 of the remote sensing fingerprint reader 10 provides an adjustable and movable (in discrete steps) source of illumination used to illuminate different areas of the fingerprint; light from a light emitting pixel 18 is reflected differently if a light emitting pixel 18 is under a fingerprint friction ridge or fingerprint valley; the transparent cover 34 acts as a medium to transfer the energy from the reflections to the photo-sensor 16; the light emitting pixels 18 are illuminated in sequence, and the remote sensing fingerprint reader 10 records the resultant varying energy pulses associated with each light emitting pixel 18 to construct a model or image of the fingerprint; and a program is required to record the energy pulses from the photo-sensor 16 construct all image or model of the fingerprint, and See also at least paragraphs[0075], [0086] and [0118] of Jensen (i.e., Jensen teaches a light emitting pixel array 20 with light emitting pixels 18, of a display screen 12, an array of photo-sensors 16 under or integrated in the display screen 12 that is supported on a pixel substrate, and wherein the light emitting pixel array 20 is covered by a transparent cover 34)), and comprising a plurality of photosensors configured to detect at least a portion of a light totally reflected by a surface of the biometric sensor in touch with a skin of a user (16 FIGS. 1-9, 15-16, and 25-26, paragraph[0087] of Jensen teaches more particularly, the scanning illumination used in accordance with remote sensing fingerprint reader 10 is created by activating the array of light emitting pixels 18 (such as the individual OLEDs (organic light-emitting diode) on a display screen 12 of a cellphone 14) one light emitting pixel 18 at a time; the light from each light emitting pixel 18 is sequentially projected onto the region of the fingerprint 100 in close proximity to the light emitting pixel 18, and the reflected and re-radiated energy is measured by the photo-sensor 16 to create a digitally generated scan of the fingerprint 100 of finger 102; taking advantage of the directionality of the OLED screen light emitting pixels 18 when placed under a transparent glass cover 34 commonly used in conjunction with cellphones 14, the image of the display screen 12 may be projected onto the finger simply by placing the OLED display screen 12 into close proximity of the finger 102; and by using one or more photo-sensors 16 attached to the perimeter (or edge) 32 of the transparent cover 34 to detect light trapped by TIR in the transparent cover 34, the OLED display screen 12 can be used to generate a fingerprint image); 
a touch sensing circuit configured to determine a touch position of a touch; configured to determine a scanning region based on the touch position, and (80, 44 FIGS. 1-9, 15-16, and 25-26, paragraph[0097] of Jensen teaches in the operation of collecting an image of the fingerprint 100, the entire display screen 12 can be scanned, or in a limited scanning area 54 (see FIGS. 15 and 16 as discussed below in greater detail); touch sensors 80 in the remote sensing fingerprint reader 10 can be used to sense where the finger is in contact with the display screen 12, and the remote sensing fingerprint reader 10 can direct the scan to sequentially activate the energy emitting pixels 18 in a scanning area 44 that is local to the point of contact; and the device can direct the remote sensing fingerprint reader 10 process to begin when the touch sensors or touch screen reports that a finger 102 has touched the display, and See also at least paragraphs[0087] and [0161] of Jensen (i.e., Jensen teaches a remote fingerprint reader with touch sensors 80 that sense where a finger is in contact with display screen 12, wherein the remote fingerprint reader directs a scan to sequentially activate energy emitting pixels 18 in scanning an area 44 at the point of contact));; to form a scanning light source to scan the scanning region in a scanning pattern, the scanning region encompassing the touch position (FIGS. 1-9, 15-16, and 25-26, paragraph[0087] of Jensen teaches more particularly, the scanning illumination used in accordance with remote sensing fingerprint reader 10 is created by activating the array of light emitting pixels 18 (such as the individual OLEDs (organic light-emitting diode) on a display screen 12 of a cellphone 14) one light emitting pixel 18 at a time; the light from each light emitting pixel 18 is sequentially projected onto the region of the fingerprint 100 in close proximity to the light emitting pixel 18, and the reflected and re-radiated energy is measured by the photo-sensor 16 to create a digitally generated scan of the fingerprint 100 of finger 102; taking advantage of the directionality of the OLED screen light emitting pixels 18 when placed under a transparent glass cover 34 commonly used in conjunction with cellphones 14, the image of the display screen 12 may be projected onto the finger simply by placing the OLED display screen 12 into close proximity of the finger 102; and by using one or more photo-sensors 16 attached to the perimeter (or edge) 32 of the transparent cover 34 to detect light trapped by TIR in the transparent cover 34, the OLED display screen 12 can be used to generate a fingerprint image, and See also at least ABSTRACT, paragraphs[0074] and [0089] of Jensen (i.e., Jensen teaches illumination is sequentially scanned across a fingerprint one light emitting pixels at a time along rows and columns)); and 
(24 FIGS. 1-9, 15-16, and 25-26, paragraph[0080] of Jensen teaches in particular, the functional elements of the remote sensing fingerprint reader 10 include an array 20 of light emitting pixels 18 and a display driver 26 directing the light emitting pixels 18 of the display screen 12 to illuminate; the remote sensing fingerprint reader 10 also includes a microprocessor 24 in communication with the display driver 26 (as well as other components of the cellphone 14); by communicating with the display driver 26, the microprocessor 24 “knows” the location of the light emitting pixel 18 being illuminated and the specific time at which the illumination occurs; as will be fully appreciated based upon the following disclosure, the light emitting pixels 18 may be illuminated individually or in groups upon command from the display driver 26 and the microprocessor 24; one or more photo-sensors 16 are mounted adjacent the array 20 of light emitting pixels 18; the photo-sensors 16 are positioned so as to receive the energy reflected or emitted from the interaction of the illumination from the light emitting pixel 18 and the fingerprint ridge 104 or fingerprint valley 106 of the fingerprint 100 directly above the light emitting pixel 18; based upon energy reflected as a result of the interaction of the light emitting pixel 18 emission with a fingerprint, which is ultimately detected by the photo-sensor 16, the photo-sensor 16 generates a signal that is sent to an A/D converter 28 that converts the analog signal generated by the photo-sensor 16 to a digital signal; the digital signal is transmitted to the microprocessor 24; with the information regarding the light emitting pixel 18 illuminated and the signal generated by the photo-sensor 16, the microprocessor 24 sequentially processes and combines the digital location of the light emitting pixel 18, and intensity data from the A/D converter 28 (and photo-sensor 16) to create an image 52; and thereafter, the image 52 generated by the microprocessor 24 is stored within a memory 30 of the remote sensing fingerprint reader 10, and See also at least ABSTRACT, and paragraphs[0028], [0046]-[0047], [0071]-[0072], and [0090] of Jensen (i.e., Jensen teaches determining intensity data from an A/D converter based on energy reflected or emitted from the interaction of the illumination from a light emitting pixel and a fingerprint ridge or fingerprint valley of a fingerprint placed on a display screen, wherein an image is created based on the intensity data)); but does not expressly teach a touch detection layer; a processor; configured to control the light emitting layer.
However, Kim I teaches a touch detection layer (160 FIGS. 13 and 19, paragraph[0174] of Kim I teaches referring to FIG. 19, the display device according to an embodiment further includes a touch sensor layer 160 positioned in at least one area of the active area 11; according to an embodiment, the touch sensor layer 160 may include at least one touch sensor electrode 162 disposed in a predetermined fingerprint sensor area 11a in which the fingerprint sensor units FSU are provided of the active area 11; and for example, the fingerprint sensor area 11a may be provided with a plurality of touch sensor electrodes 162 overlapping the pixels PXL and the fingerprint sensor units FSU, and See also at least paragraphs[0138] and [0175] of Kim I (i.e., Kim I teaches an optimizable touch sensor layer disposed on a light sensor layer)), but the combination of Jensen and Kim I still do not expressly teach a processor; configured to control the light emitting layer.
Yee teaches a processor; configured to control the light emitting layer (FIGS. 1-7, paragraphs[0053]-[0054] of Yee teaches FIG. 6 is a flow diagram illustrating an exemplary method 600 for detecting an object on or adjacent to an interactive display surface; method 600 can be implemented in some embodiments with components, devices, and techniques as discussed with reference to FIGS. 1-5; in some implementations, one or more steps of method 600 are embodied on a computer readable medium containing computer executable code or machine instructions such that a series of steps are implemented when the computer readable code is executed by a processor; in the following description, various steps of method 600 are described with respect to one or more computing system processors performing the method steps; and in some implementations, certain steps of method 600 can be combined, performed simultaneously, or in a different order, without deviating from the objective of method 600 or without producing different results. Method 600 begins at a step 610; in step 610, a portion of the interactive display surface is illuminated with the at least one scanning light source as it scans the interactive display surface; the scanning light source can illuminate the portion of the interactive display surface without regard to whether the interactive display surface is actively displaying a visible graphic and/or text image; and in one implementation, each of a plurality of scanning light sources is configured to illuminate a specific different portion of an interactive display surface, such that the entire interactive display surface is illuminated over a predetermined time interval by the plurality of the scanning light sources, and See also at least paragraphs[0055]-[0062] of Yee (i.e., Yee teaches controlling each of a plurality of scanning light sources to illuminate a specific different portion of an interactive display surface, and detecting light reflected from object that is on or adjacent to the interactive display surface)).
Furthermore, Jensen, Kim I, and Yee are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a touch.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jensen based on Kim I and Yee to have a touch detection layer; a processor configured to determine the scanning region based on the touch position, and configured to control the light emitting layer to form the scanning light source to scan the scanning region in the scanning pattern, the scanning region encompassing the touch position.  One reason for the modification as taught by Kim I is to have fingerprint sensing to suitably detect where a finger is touch on a display panel of a display device having (paragraphs[0154] and [0176] of Kim I).  Another reason for the modification as taught by Yee is to have an interactive display system configured for suitably detecting an object or user input provide with an object (ABSTRACT of Yee).
Regarding claim 9, Jensen, Kim I, and Yee teach the biometric sensor of claim 8, wherein the scanning pattern comprises linear scanning lines (FIGS. 1-4, paragraph[0089] of Jensen teaches by illuminating the light emitting pixels 18 of the pixel array 20 one at a time, the remote sensing fingerprint reader 10 allows for the creation of a true one-to-one model or image of the fingerprint 100 when a finger 102 is placed anywhere on the active area of the internally illuminated display screen 12; instead of illuminating the full finger with a common light source and capturing a full image of the print using a digital camera chip, as is discussed above in the Background of the Invention, the illumination is scanned across the fingerprint, one light emitting pixel at a time, in rows and columns and the reflected and re-radiated energy is measured and saved at each point of illumination; and from this energy map, a model or image of the fingerprint can be recreated, and See also at least ABSTRACT, and paragraphs[0074] and [0087] of Jensen (i.e., Jensen teaches illumination is sequentially scanned across a fingerprint one light emitting pixels at a time along rows and columns)).  
Regarding claim 16, Jensen, Kim I, and Yee teach the biometric sensor of claim 8, wherein the touch detection layer is on a side of the encapsulating cover away from the base substrate (FIGS. 13 and 19, paragraph[0174] of Kim I teaches referring to FIG. 19, the display device according to an embodiment further includes a touch sensor layer 160 positioned in at least one area of the active area 11; according to an embodiment, the touch sensor layer 160 may include at least one touch sensor electrode 162 disposed in a predetermined fingerprint sensor area 11a in which the fingerprint sensor units FSU are provided of the active area 11; and for example, the fingerprint sensor area 11a may be provided with a plurality of touch sensor electrodes 162 overlapping the pixels PXL and the fingerprint sensor units FSU, and See also at least paragraphs[0138]-[0139], [0141], and [0175] of Kim I (i.e., Kim I teaches an optimizable touch sensor layer disposed below a window and above a light sensor layer)).  
Regarding claim 17, Jensen, Kim I, and Yee teach the biometric sensor of claim 8, wherein the touch detection layer is between the encapsulating cover and the light emitting layer (FIGS. 13 and 19, paragraph[0174] of Kim I teaches referring to FIG. 19, the display device according to an embodiment further includes a touch sensor layer 160 positioned in at least one area of the active area 11; according to an embodiment, the touch sensor layer 160 may include at least one touch sensor electrode 162 disposed in a predetermined fingerprint sensor area 11a in which the fingerprint sensor units FSU are provided of the active area 11; and for example, the fingerprint sensor area 11a may be provided with a plurality of touch sensor electrodes 162 overlapping the pixels PXL and the fingerprint sensor units FSU, and See also at least paragraphs[0138]-[0139], [0141], [0144], and [0175] of Kim I (i.e., Kim I teaches an optimizable touch sensor layer disposed below a window and above an insulating layer 114 on which a light emitting device is disposed)).  
Regarding claim 18, Jensen, Kim I, and Yee teach the biometric sensor of claim 8, wherein the touch detection layer is between the light emitting layer and the photo-sensing layer (FIGS. 13 and 19, paragraph[0175] of Kim I teaches according to an embodiment, the touch sensor layer 160 may be disposed on one surface of the second substrate 120, for example, on an upper surface of the second substrate; the position of the touch sensor layer 160 may be configured and/or optimized according to embodiments; for example, the touch sensor layer 160 may be disposed on an inner surface (e.g., a lower surface) and/or an outer surface (e.g., an upper surface) of the second substrate 120 and integrated with the display panel 100; in an embodiment, the touch sensor layer 160 may be separately formed from the display panel 100 and attached to at least one surface of the display panel 100; and according to an embodiment, the touch sensor layer 160 may be a rigid or a flexible touch sensor layer 160 embodied on a rigid substrate or a flexible substrate, and See also at least paragraphs[0138]-[0139], [0141], [0144], and [0174] of Kim I (i.e., Kim I teaches an optimizable touch sensor layer disposed below an insulating layer on which a light emitting device is disposed, and above a light sensor layer 300)).
Regarding claim 20, Jensen, Kim I, and Yee teach the biometric sensor of claim 8, wherein the touch detection layer comprises a plurality of touch scanning electrode and a plurality of touch sensing electrodes intersecting each other (1151, 1153 FIGS. 1-4, paragraph[0145] of Jensen teaches the light emitting device 115 may include a first electrode 1151 and a second electrode 1153 overlapping each other in at least one area and a light emitting layer 1152 interposed between the first and second electrodes 1151 and 1153; according to an embodiment, the first electrode 1151 and the second electrode 1153 may be an anode electrode and a cathode electrode, respectively; depending on a pixel structure, the first electrode 1151 electrically connected to the transistor 111 may be a cathode electrode; and according to an embodiment, a fourth insulating layer 116 may be disposed between the light emitting device 115 and the second substrate 120).
Regarding claim 21, Jensen, Kim I, and Yee teach a display apparatus, comprising the biometric sensor of claim 8, and one or more integrated circuits connected to the biometric sensor (12 FIGS. 1-4, and 25-26, paragraph[0165] of Jensen teaches having the ability to read a fingerprint anywhere on the display screen 12 opens up the opportunity for several application programs or apps that are not presently available; the operation of the display screen 12 is not presently optimized for reading a fingerprint; the remote sensing fingerprint reader 10 operation is typically controlled by a separate chip that is accessible by software—so the area where the finger is touching the screen can be scanned at intensities, colors and scan rates that are optimized for reading a fingerprint, and different from those used for display; in less optimal conditions, bright ambient light for example, an application can direct the user to place the finger on a location that is optimized for fingerprint reading to improve the functionality of the remote sensing fingerprint reader 10; and in addition, when a fingerprint read is desired an app could be written that illuminates an area around the area optimized for reading the fingerprint, drawing the user to place the finger on the location that is optimized for fingerprint reading; and after the fingerprint is read the area can be released back to be used for display).

Potentially Allowable Subject Matter
Claims 3-7, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3-7, and 10-15 the prior art references of record do not teach the combination of all element limitations as presently claimed.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621